                                         LAW OFFI C E S O F                f U;~~~~N~
                        FREDERICK                 L.   SOSINSKY            f DOCUt,1ENT
                                4.5 BHOADWAY, SUJTE 3010                   f El 1'::  . , .....
                               NEW Y OR I{ , NEW YORI{ 1000G               : ).i~CI'llOl\.t\..AILY PILED
                                                                                 •

                                                                           ·~DOC#:
                                     TELEPHONE <212> 285 -2270



                           EMAIL :
                                     TELECOPIER (2 I 2) 248-0999

                                     Freds@newyork-criminaldefense.com
                                                                            J~~FILJili~
                                                                       January 6, 2020

VIA ECF
Hon . Sidney H. Stein
United States District Judge
Southern District ofNew York
500 Pearl Street
New York, New York 10007

                            Re :         United States v. Anthony Cheedie, et al.
                                         19 Cr. 83 3 (SH_fil
Dear Judge Stein :

       As Your Honor is aware, I represent Anthony Cheedie, the defendant in the above
matter. I write to respectfully request that the Court modify the conditior.s of Mr.- - - - .
Cheedie ' s appearance bond so as to permit him to tra      n from Schenectad , New
   rk this Thursday, January , 20, to visit with his elderly grandmother, who resides
there. Mr.      1eedie plans on y to spend some time wit 1 her an t 1en return to __ is_ _~
                                                                                    h~
residence in New Jersey .

        Mr. Cheedie's Pretrial Services Officer Mohammed Ahmed has no objection to
this request and has been provided with the particulars. AUSA Robert Sobelman advises
that the Government takes no position regarding this application.

       Thank yoµ for your consideration.

                                                              Ripatc
                                                                 11 . submitted,              '
                                                               ~                         ·.       l
                                                              Fre ri     LSos~

FLS :bms




                                                                                                                '·


                                                                                     SID 1 :·: .~I    ....r ·
                                                                                              u.s.D . J.
